Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the other person profile” in line 2-3. There is insufficient antecedent basis for this limitation in the claim. A previous recitation for “the other person profile” cannot be found in either claim 1 or claim 6.
Claims 7 is also rejected under 35 USC 112(b) because they are dependent on claim 6. 


Claim 13 recites the limitation “the other person profile” in line 3. There is insufficient antecedent basis for this limitation in the claim. A previous recitation for “the other person profile” cannot be found in either claim 8 or claim 13.
Claims 14 is also rejected under 35 USC 112(b) because they are dependent on claim 13. 
Appropriate correction is required.

Claim 20 recites the limitation “the other person profile” in line 2-3. There is insufficient antecedent basis for this limitation in the claim. A previous recitation for “the other person profile” cannot be found in either claim 15 or claim 20.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Amar et al (U.S. 20170230418 A1), hereinafter referred as “Amar”, in view of Muddu et al  (U.S. 9,516,053 B1), hereinafter referred as “Muddu”

Regarding claims 1, 8 and 15, Amar discloses a system for discovering suspicious person profiles, (Abstract : “ Systems and methods for monitoring user authenticity according to user activities on an application server. A user-modeling process and a user-verification process are performed.”) the system comprising: 
[ Claim 8: A computer program product comprising computer-readable program code to be executed by one or more processors (Paragraph 5: “at least one computer program with executable instructions stored therein for monitoring user authenticity during user activities in user sessions on at least one application server is provided. The executable instructions, when executed by the at least one processor.”) ]
one or more processors; (Fig.9, a processor 502) and 
a non-transitory computer readable medium  (Fig.9,  memory 504 and static memory 506 ) storing a plurality of instructions ( Fig.9, set of instructions (i.e., software) 510), which (Paragraph 64: “the computer system 500 further includes a static memory 506, e.g., non-removable flash and/or solid state drive and/or a removable Micro or Mini SD card, which permanently stores software enabling the computer system 500 to execute functions of the computer system 500.”), and Paragraph 66 : “An executable set of instructions (i.e., software) 510 embodying any one, or all, of the methodologies described above, resides completely, or at least partially, permanently in the non-volatile memory 506. When being executed, process data resides in the main memory 504 and/or the processor 502.”) to: 
train a model to create a probability distribution of counts based on counts of distinct values stored by a person profiles in a record field; (Fig. 3C and Paragraph 43: “feature-specific risk-score values 70 are obtained by applying different statistical methods and/or evaluation models (in the context of FIG. 3C also referred to as feature-specific user-behavior models 26) to certain extracted features … One feature-specific risk-score value 70 could be obtained by taking the complement of a Markov-probability of the sequence of actions while another feature-specific risk-score value 70 could be obtained by a similarity-based technique, e.g., by calculating the difference between a feature vector containing the currently extracted successive actions to a centroid of previous feature vectors of successive actions.”)
train the model to create another probability distribution of counts based on other counts of other distinct values stored by the person profiles in another record field; (Fig. 3C and Paragraph 43: “feature-specific risk-score values 70 are obtained by applying different statistical methods and/or evaluation models (in the context of FIG. 3C also referred to as feature-specific user-behavior models 26) to certain extracted features … One feature-specific risk-score value 70 could be obtained by taking the complement of a Markov-probability of the sequence of actions while another feature-specific risk-score value 70 could be obtained by a similarity-based technique, e.g., by calculating the difference between a feature vector containing the currently extracted successive actions to a centroid of previous feature vectors of successive actions.”)
 identify a count of distinct values stored by a person profile in the record field; ( Fig.3C and Fig.4 ; Paragraph 44: “ The pre-combined risk-score values 70′ are then combined 68 to obtain a total risk-score value 71. The individual pre-combined risk-score values 70′ may be also weighted before the combination 68.” and  Paragraph 45 : “ An exemplary combination of feature-specific risk-score values 70 and/or pre-combined risk-score values 70′ to a total risk-score value 71 is illustrated by FIG. 4.”)
identify another count of distinct values stored by the person profile in the other record field ( Fig.3C and Fig.4 ; Paragraph 44: “ The pre-combined risk-score values 70′ are then combined 68 to obtain a total risk-score value 71. The individual pre-combined risk-score values 70′ may be also weighted before the combination 68.” and  Paragraph 45 : “ An exemplary combination of feature-specific risk-score values 70 and/or pre-combined risk-score values 70′ to a total risk-score value 71 is illustrated by FIG. 4.”) 
determine a score based on a cumulative distribution function of the count under the probability distribution of counts; (Fig.3C and Fig.4 ; Paragraph 46 : “A feature-specific risk-score value 70, associated with a sequence of actions (activity 80), is determined. Also, a pre-combined risk-score value 70′ associated with user information 81 (office ID, organization identifier, etc.) is determined by a weighted ordered average of feature-specific risk-score values 70 associated with the office ID, the organization identifier, and the country. Furthermore, a feature-specific risk-score value 70 associated with time information 82, in this example connection times, as well as a feature-specific risk-score value 70 associated with duration 83, in this example duration of sessions, is determined. Another ordered weighted average of feature-specific risk-score values 70 associated with the clients' operating system and the clients' browser is determined. This ordered weighted average is a pre-combined risk-score value 70′ associated with client info 84. Another feature-specific risk-score value 70 associated with the origins of the user activities (origins 85) is also determined.”)
determine another score based on the cumulative distribution function of the other count under the other probability distribution of counts; (Fig.3C and Fig.4; Paragraph  46 : “A feature-specific risk-score value 70, associated with a sequence of actions (activity 80), is determined. Also, a pre-combined risk-score value 70′ associated with user information 81 (office ID, organization identifier, etc.) is determined by a weighted ordered average of feature-specific risk-score values 70 associated with the office ID, the organization identifier, and the country. Furthermore, a feature-specific risk-score value 70 associated with time information 82, in this example connection times, as well as a feature-specific risk-score value 70 associated with duration 83, in this example duration of sessions, is determined. Another ordered weighted average of feature-specific risk-score values 70 associated with the clients' operating system and the clients' browser is determined. This ordered weighted average is a pre-combined risk-score value 70′ associated with client info 84. Another feature-specific risk-score value 70 associated with the origins of the user activities (origins 85) is also determined.”) and 
(Fig.7 and Par 55 : “So long as the total risk-score value 71 does not exceed the given threshold during a user session, the method of monitoring user authenticity continues by carrying out blocks 100 to 108 at the end of a user session. In response to the total risk-score value 71 exceeding a given threshold during a user session, the execution of a corrective action 72 is demanded by an access-control application 14 on the application server 1. Thereupon, the corrective action 72 is carried out by the corrective-action module 34 on a logon-and-security server 3. Depending on the specific threshold that has been exceeded by the total risk-score value 71, one of the following corrective actions 72 is chosen: (i) signing out the user, (ii) requesting a two-factor authentication from the user, (iii) locking the user, (iv) initiating an alert function.”)\
However, Amar does not disclose a plurality of person profiles
Muddu discloses a system for discovering suspicious person profiles, (Paragraph 2 : “intelligence generation and activity discovery from events in a distributed data processing system..”) the system comprising:   a plurality of person profiles. (Paragraph 133: “Markovian processing flows, inference and grouping processes, and risk scoring mechanisms to develop user and entity profiles in order to compare and contrast activities, which ultimately allow the platform to detect and expose anomalies and threats.”) and Fig.27 – 28 and Paragraph 371 : “These characteristics may be described in profile or footprint associated with a particular anomaly. This profile or footprint is based on the underlying event data 2302 that gave rise to the anomaly. For example, while individually unique, a set of anomalies based on beacon communications may exhibit patterns related to destination entities, periodicity of communications, etc. Accordingly, anomaly 1, as shown in FIG. 27 may represent a plurality of individual anomalies that, although unique, all have substantially matching profiles or footprints.”).
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate  the security platform of “Muddu”  into systems and methods for monitoring user authenticity according to user activities on an application server of “Amar” in order to improving the security analysts in the organization and the  security-related issues in a modern network environment.

Regarding claims 2, 9 and 16, Amar, as modifies by Muddu discloses the claim invention. Amar further  discloses the distinct values comprise one of telephone numbers, telephone number region codes, email addresses, email address domains, and personal family names. (Fig.6 and Paragraph 52: “The state “D”, for example, can be a password entry by the user when signing into an application, such as a booking application. A transition probability from the state “D” back to the state “D” therefore corresponds to the probability that the same user re-enters his or her password, e.g., because of a typo. The state “A”, for example, may represent a password change, whereas the state “C” may represent a user-name change. The state “B” may represent a request of sending the user password to the registered email address of the user. The sum of all transition probabilities from one state to one or more other states or to the state itself is unity”).

Regarding claims 3, 10 and 17 , Amar, as modifies by Muddu discloses the claim invention. Muddu further  discloses the probability distribution of counts further comprises (Paragraph 562: “identify clusters in essentially any kind of graph. A special case of such a graph, however, is a bipartite graph. A bipartite graph is a graph whose nodes can be divided into two disjoint sets, called normal nodes and pseudo-nodes (i.e., normal nodes and pseudo-nodes are each independent sets), such that every edge connects a normal node to a pseudo-node. For example, a bipartite graph may be created in which the normal nodes represent users and the pseudo-nodes represent devices accessed by those users”.) and Paragraph 592: “The value distribution process can be viewed as a Markov chain process. At each step, the value distributor(s) have a probability of 15% (hence the percentage is also referred to as “probability percentage”) to remain at the same node as in the previous step; the value distributor(s) have a probability of (100%−15%=85%) to follow an edge of the node to move to another node.”).

Regarding claims 4, 11 and 18, Amar, as modifies by Muddu discloses the claim invention. Amar further  discloses the score comprises a normalized score and the other score comprises another normalized score. (Paragraph 116 : “When the probability of a certain timestamp of a user-activity, for example, a connection request to an application on the application server, is P(x), then the complement of the probability of the time stamp is 1−P(x). Thereby, when the probability of a certain timestamp is, e.g., 0.05, normalized from 0 to 1, the feature-specific risk-score value associated to the time stamp is 0.95. Alternatively, an exponential scoring function is used, e.g., Score: s=exp(P/1−pα) where P corresponds to P(x) defined above. By tuning the parameter α, different scoring models can be obtained.”)

Regarding claims 5, 12 and 19, Amar, as modifies by Muddu discloses the claim invention. Amar further  discloses the overall score is based on a weight applied to the score and another weight applied to the other score, (Paragraph 144: “the feature-specific risk-score values may be combined by weighting the score values according to their relative fraud probability.”) the weight and the other weight having been learned by a machine-learning model in response to receiving human feedback that evaluates whether a historical person profile is corrupted. (Paragraph 163 : “The total risk-score value is determined by a) weighting and combining the plurality of feature-specific risk-score values, or b) weighting and combining pre-combined risk-score values. The pre-combined risk-score values being determined by combining a portion of the plurality of feature-specific risk-score values. In response to the total risk-score value exceeding a given threshold, a corrective action is performed by at least one of (i) signing out the user, (ii) requesting a two-factor authentication from the user, (iii) locking the user, and (iv) initiating an alert function.”)

Regarding claims 6 and 13, Amar, as modifies by Muddu discloses the claim invention. Muddu further discloses the overall score further comprises an additional score that is based on a probability that the other distinct values stored by the other person profile in the other record field are stored by the plurality of person profiles in the other record field. (Figs. 24-25 and Paragraph 361: “Process 2500 continues at step 2506 with assigning an anomaly score based on the processing of the event data 2302 through the anomaly model. Calculation of the anomaly score is done by the processing logic contained within the anomaly model and represents a quantification of a degree to which the processed event data is associated with anomalous activity on the network.” ; Figs. 27-28 and Paragraph 375 : “As with the use case described with respect to FIG. 27, this use case assumes that a correlation among anomalies and entities that establishes relatively high interrelationship is more suspicious than individual occurrences of anomalous activity. In other words, an entity (such as a user or device) that is associated with a high number of detected anomalies may be more indicative of threating activity. Accordingly, two threat indicators are identified based on the anomaly data 2304 shown in FIG. 28, one threat indicator based on the anomalies associated with user 1 and one threat indicator based on the anomalies associated with device 1.”
Allowable Subject Matter
Claims 7,14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Regarding claims 7,14 and 20 , Amar, as modifies by Muddu does not teach  discloses the probability is based on each set of distinct values that is stored by a corresponding one of the plurality of person profiles in the other record field, and that has a count of distinct values which is at most a predetermined count.
Claims 7,14 and 20  are subject allowable matter by the limitation base on the specific the probability is based on each set of distinct values that is stored by a corresponding one of the plurality of person profiles in the other record field, and that has a count of distinct values which is at most a predetermined count..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shao et al (U.S. 7,686,214 B1), “System And Method For Identity-based Fraud Detection Using A Plurality Of Historical Identity Records”, teaches about a fraud detection system is configured to detect fraudulent account applications by establishing a graphical representation of the information contained in the account application via links to historical account application records. The graph is then statistically analyzed to determine if it exhibits anomalies relative to what is considered a normal graph that indicate a likelihood of fraud.
Lutsaievska et al (U.S. 20190361853 A1), “SYSTEMS AND METHODS FOR MAINTAINING TRUST SCORES FOR DATA SOURCES”, teaches about a method for maintaining trust scores for data sources. The method may include accessing, by one or more processors, a plurality of record objects of a system of record corresponding to a data source provider.
Friedlander et al (U.S. 20080208814 A1), “SYSTEM AND METHOD OF ACCIDENT INVESTIGATION FOR COMPLEX SITUATIONS INVOLVING NUMEROUS KNOWN AND UNKNOWN FACTORS ALONG WITH THEIR PROBABILISTIC WEIGHTINGS”, teaches about a computer implemented method, apparatus, and computer usable program code for inferring a probability of a first inference regarding a chaotic event.
Eberhardt, III et al (U.S. 20130198119 A1), “APPLICATION OF MACHINE LEARNED BAYESIAN NETWORKS TO DETECTION OF ANOMALIES IN COMPLEX SYSTEMS”, teaches about machine-learned Bayesian Belief Networks (BBNs) are utilized to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUY TRAN/            Examiner, Art Unit 2665